          Case 3:15-cv-03747-JD Document 558 Filed 06/08/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                            SAN FRANCISCO DIVISION

In re: FACEBOOK BIOMETRIC                           )       Docket Number: 15-cv-3747
INFORMATION PRIVACY LITIGATION                      )
                                                    )
                                                    )

                       OBJECTOR KARA ROSS’ RESPONSE TO
                    CLASS COUNSEL’S LATEST MOTION FOR BOND

       Class Counsel moves the Court to order Objector Kara Ross to file a bond for the costs of

printing, the costs of transcripts, and the costs of escrow bank account fees; and Ms. Kara Ross,

by her counsel, Paúl Camarena, respectfully responds as follows:

                                     The Costs of Printing.

       Class Counsel will incur costs to print the appellate brief and Class Counsel requests a

bond of $100 for these costs (ECF 556, p. 2, ¶ 2). Ms. Ross does not oppose this request.

                                    The Costs of Transcripts.

       Class Counsel will incur costs to procure the transcripts of the preliminary approval

hearing (ECF 470) plus the transcripts of the final approval hearing (ECF 532), and Class

Counsel requests a bond of $ 613.60 for these costs. (ECF 556, p. 2, ¶ 3.) However, Class

Counsel can procure these transcripts through PACER for only $ 3.20 and $ 7.30, and Ms. Ross

must oppose this request to the extent that it seeks more than the normal PACER fees.

                           The Costs of Escrow Bank Account Fees.

       This case will involve escrow bank account fees and Class Counsel requests a bond for

these bank account fees. Class Counsel, in support, states that Fed.R.App.Pro. 39(e)(3) “refers to

any bond or other security.” (ECF 556, p. 3, ¶ 6 (internal quotations omitted).) However, Rule

39(e)(3) does not refer to “any bond or other security.” This Rule actually refers only to
          Case 3:15-cv-03747-JD Document 558 Filed 06/08/21 Page 2 of 2




“premiums paid for a bond or other security.” (Emphasis added.)

       “[T]he Ninth Circuit held in Azizian that F.R.A.P. 7 authorizes a bond only to cover

‘costs’ on appeal as expressly defined by rule or statute [and t]he Ninth Circuit held the express

language of Rule 7 which encompasses only ‘costs’ must be given literal effect.” Fleury v.

Richemont N.A., Inc., 2008 U.S. Dist. LEXIS 88166 (N.D.Cal. Oct. 21, 2008). The definition of

a “premium” does not encompass a bank fee and, thus, Class Counsel cannot cite a single case

holding such. “The delay damages sought by Settling Plaintiffs herein are akin to damages, not

costs[, and Class Counsel] have cited no statute or rule defining such delay damages as ‘costs’.”

Fleury Richemont N.A., Inc. Hence, Ms. Ross respectfully submits that Rule 39(e) does not

authorize this Court to order Ms. Ross to pay a bond for bank fees and, therefore, the Court

should deny this request.

       Respectfully submitted,
       Objector Kara Ross’ Counsel
       North & Sedgwick Law
by:    /s/ Paúl Camarena
       Paúl Camarena, Esq.
       500 So. Clinton, No. 132
       Chicago, IL 60607
       paulcamarena@paulcamarena.com
       (312) 493-7494
